UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4309



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY LAVETTE YOUNG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-02-606)


Submitted:   October 20, 2003          Decided:     November 17, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James  Barlow   Loggins, Assistant   Federal  Public  Defender,
Greenville, South Carolina, for Appellant. Isaac Louis Johnson,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Gregory Lavette Young appeals his conviction and sentence for

a violation of 18 U.S.C. § 2113(a) (2000).        Young’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967).     Although counsel states that there are no meritorious

issues for appeal, he challenges the adequacy of the Fed. R. Crim.

P. 11 plea colloquy.      The Government elected not to file a formal

brief.     Although informed of his right to file a supplemental

brief, Young has not done so.        In accordance with Anders, we have

considered the brief and examined the entire record for meritorious

issues.

      Young argues that the district court did not conduct an

adequate Fed. R. Crim. P. 11 plea colloquy.       Because Young failed

to object or move to withdraw his guilty plea, we review his plea

hearing for plain error.      United States v. Martinez, 277 F.3d 517,

524-27 (4th Cir.), cert. denied, 537 U.S. 899 (2002).

      The record reveals that the district court explained to Young

the charges against him, the maximum penalties he faced, the

applicability of the sentencing guidelines, and the various rights

he   was   waiving   by   pleading   guilty.   Young    acknowledged   his

understanding of the court’s explanation, did not object to the

Government’s factual basis for the plea, and stated that he was

satisfied with the services of his attorney.           Thus, we find that

the district court conducted an adequate Rule 11 plea colloquy.


                                      2
     In accordance with Anders, we have reviewed the entire record

on appeal and have found no meritorious issues for appeal.                 We

therefore affirm Young’s conviction and sentence.                This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      3